 15-10573-scc      Doc 919     Filed 01/16/19 Entered 01/16/19 16:25:03                Main Document
                                            Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

fure                                              )          Chapter 11 Case
                                                  )
Doral Financial Corporation,                      )          Case No. 15-10573 (SCC)
                                                  )
        Reorganized Debtor.                       )
________________                                  )




            TENTH POST-CONFIRMATION STATUS REPORT FOR THE PERIOD
                     SEPTEMBER 30, 2018 TO DECEMBER 31 2 2018

       This Tenth Post-Confirmation Status Report is filed in accordance with the Confirmation
Order, dated August 10, 2016, and Notice of Effective Date, dated October 28, 2016, in
connection with the case of the above-captioned debtor. Since the filing of the Ninth Post-
Confirmation Status Report on October 15, 2018 for Doral Financial Corporation ("DFC"),
DFC has not taken any additional steps in connection with consummation of the Plan.


   •   The following activity has occurred at DFC since September 30, 2018:

                                                      Cash

   Balance at September 30, 2018              $               0

   Additions                                                  0

   Investment Income                                          0

   Plan Disbursements                                         0

   Operating Costs                                            0

   Balance at December 31, 2018               $               0




DFC paid the minimum trustee fee of $325 per quarter through Q2 2018. In Q3 2018, the total
distributions by the Trust since the Effective Date exceeded the $79.7 million Effective Date funding
by $40,488. The Q3 2018 trustee fee was calculated based on the $40,488 excess distribution per the
fee schedule. The Q4 2018 trustee fee was calculated based on the disbursements for Q4 2018 and is
$4,875.




                                                      1
 15-10573-scc     Doc 919     Filed 01/16/19 Entered 01/16/19 16:25:03           Main Document
                                           Pg 2 of 3

I declare under penalty of perjury that this statement and the accompanying documents and reports are
true and correct to the best of my knowledge and belief.




   Dated:     January 16, 2019



                                            Doral Financial Corporation
                                            By: Drivetrain, LLC
                                            Title: Creditors' Trustee


                                            By:~
                                            Ivona Smith
                                            Authorized Representative of the Creditors' Trustee
                                            630 Third Avenue, 21st Floor
                                            New York, NY 10017




                                                   2
      15-10573-scc           Doc 919        Filed 01/16/19 Entered 01/16/19 16:25:03                        Main Document
                                                         Pg 3 of 3

                                                           Exhibit A


Distributions from Doral Financial Corporation ("DFC"), Ch. 11 Case
No. 15-10573, to the Doral Financial Creditors' Trust ("Trust") on the
Effective Date Ca)                                                              $   79,706,453




Distributions and Paymenls bv the Trust
Q4 I 6 Allowed Claims distributions                                                 (52,367,665)
Q4 I 6 Operating expense payments                                                      (270,442)
Q 117 Operating expense payments                                                       (387,736)
Q2 I 7 Operating expense payments                                                      (745,538)
Q317 Operating expense payments                                                      (2,925,325)
Q417 Operating expense payments                                                      (1,522,490)
Q417 Distributions                                                                   (3,677,699)
Q 118 Operating expense payments                                                     (3,083,172)
Q 118 Distributions                                                                  (1,694,188)
Q2 l 8 Operating expense payments                                                    (1,541,319)
Q218 Distributions                                                                   (8,989,002)
Q3 l 8 Operating expense payments                                                      (489,920)
Q3 18 Distributions                                                                  (1,084,657)

DFC Legacy Distributions and Payments by the Trust
Q4 l 6 Payments related to Pre-Effective date                                          (11,338)
Q4 l 6 Holdback payments                                                              (731,146)
Q 117 Holdback payments                                                               (225,304)


Total distributions from the Trust since the Effective Date through Q318            (79,746,941)
Total distributions in excess of Trust Effective Date funding through
Q3 l 8                                                                          $       (40,488)
                                                                            =============
Q418 Operating expense payments                                                     (649,701)
Q4 l 8 Distributions                                                                  (4,577)
Net disbursements for Q418 to be used in Q418 Trustee fee calculation           $   (654,278)
Q418 trustee fee due                                                        ,   $-----4-,-87-5'""'!
                                                                            ! ...




Note: The quarterly U.S. Trustee fee was calculated in the fourth quarter of 2016 based on the distribution of the
$79.7 million by DFC to the Trust on the Effective Date. DFC paid the minimum trustee fee of$325 per quarter
through Q2 2018. In Q3 2018, the total distributions by the Trust since the Effective Date exceeded the $79.7
million Effective Date funding by $40,488. The Q3 2018 trustee fee was calculated based on the $40,488 excess
distribution per the fee schedule. The Q4 2018 trustee fee will be calculated based on the disbursements for Q4
2018.

Ca) DFC emerged from bankruptcy on October 28, 2016 and contributed $79.7 million in cash, along with
substantially all its assets, to the Trust in accordance with the bankruptcy plan. The U.S. Trustee fee for the fourth
quarter of2016 was calculated and paid based on this distribution to establish the Trust.




1/11/2019
